10
Lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
TIM C. CLEMENS, Case No.2:18-cv-00084-JAM-AC

Plaintiff, AMENDED PRETRIAL

CONFERENCE ORDER

)
)
)
)
Vv. )
)
UNION PACIFIC RAILROAD COMPANY, )

)

)

Defendant.

 

 

 

Pursuant to court order, a Pretrial Conference was held on
November 1, 2019,before Judge John Mendez. Anthony Petru and Gavin
Barney appeared as counsel for plaintiff; Robert Gibbons appeared
as counsel for defendant. After hearing and submission of
additional papers by the parties, the Court makes the following
amended findings and orders:

I. JURISDICTION/VENUE

 

Jurisdiction is predicated upon 45 U.S.C. § 51 et seq., and
has previously been found to be proper by order of this court, as
has venue. Those orders are confirmed.

II. JURY/NON-JURY
Plaintiff has requested a jury trial in this case.

///

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Iil. STATEMENT TO BE READ TO JURY

 

No later than December 2, 2019, the parties shall E-file a
joint statement of the case that will be read to the jury at the
beginning of jury selection.

IV. UNDISPUTED FACTS

1. On April 2, 1986, Plaintiff hired out with Southern
Pacific Railroad as a track department laborer in Klamath Falls,
Oregon. Southern Pacific later merged into UPRR and Plaintiff
remained an employee with the company.

2. At all times during Plaintiff’s employment with UPRR,
UPRR was a common carrier by railroad and was engaged in interstate
commerce. During that time Plaintiff’s job duties for UPRR

furthered, or in any way substantially affected, interstate

commerce.
3. In 1991, Plaintiff transferred to the water services
department and, in 1998, became a foreman. In 2006, Plaintiff

transferred out of the water services department and worked in the
bridge department with UPRR. In 2012, he returned to his position
as a water services foreman.

4, While he was employed as a water services foreman,
Plaintiff was responsible for UPRR plumbing and wastewater systems
throughout Northern California and Southern Oregon, including the
in UPRR railyard in Dunsmuir, California.

5. At the time of the alleged accident, UPRR operated and
maintained a waste water treatment plant or “groundwater extraction
treatment system (“GETS”) in the UPRR Dunsmuir yard. The GETS in
the Dunsmuir Yard was equipped with a filtration system that

backwashed excess filtered matter into two drying beds.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

a5

26

Zl

28

 

 

6. On March 30, 2015, Plaintiff reported a workplace injury
to UPRR. Plaintiff has not returned to work since.

V. DISPUTED FACTUAL ISSUES

 

Plaintiff will argue that UPRR negligently failed to provide
Plaintiff with a reasonably safe place to work and with reasonably
safe tools, resources, procedures, and assistance with which to
perform that work. UPRR will argue that it provided Plaintiff with
a reasonably safe place to work, aie reasonably safe tools,
resources, procedures and assistance with which to perform his
work.

Plaintiff will argue that UPRR’s negligence in January 2015
and during the Soaee and scope of Plaintiff’s employment with UPRR
played a part, no matter how small, in causing Plaintiff to suffer
serious injury to his back, requiring medical care including
surgery. UPRR will argue that it was not negligent, and any injury
or medical condition suffered by Plaintiff is unrelated to his work
at Union Pacific.

Plaintiff will argue that, as a result of his workplace
injuries, he suffered damages including medical costs, lost
earnings, and pain and suffering. UPRR will dispute the amount of
any damages, including medical costs, lost earnings, and pain and
suffering.

VI. DISPUTED EVIDENTIARY ISSUES

 

The parties believe that the evidentiary issues in this case
can be resolved by motions in limine.

At this time, Plaintiff expects to file such motions regarding
the following:

i. Inadmissibility of collateral source payments received by

 
10
11
12
L3
14
15
16
17
18
19
20
21
22
23
24
25
26
ai

28

 

 

Plaintiff;

2. Inadmissibility of any suggestion that Plaintiff assumed
the risks of his employment with Defendant;

BS Inadmissibility of demonstrative evidence that is
substantially dissimilar to the facts at issue here;

4. Inadmissibility of the UPRR video depicting the removal
and replacement of dry filter media;

or Inadmissibility of surveillance not previously produced;

oe! Inadmissibility of past claims, litigation, settlement,
or other use of the legal system;

Ti Inadmissibility of Plaintiff’s unrelated medical
conditions;

8. Inadmissibility of any evidence of medical records
relating to a person other than Plaintiff;

O. Inadmissibility of Plaintiff’s eligibility to retire at
age 60;

10. Inadmissibility of any medical expenses allegedly paid by
UPRR;

11. Inadmissibility of evidence pertaining to misdemeanors;

12. Inadmissibility of any evidence pertaining to Plaintiff’s
drug use or involvement in substance recovery programs;

13. Daubert motions regarding UPRR’s experts; and

14. Preclusion of any biomechanical or causation opinions by
defense expert Mr. Page.

At this time, UPRR expects to file such motions regarding the
following:

1, Exclusion of any evidence of medical expenses paid by

Union Pacific;

 
10
11
12
W3
14
15
16
17
18
19
20
1
Bd
23
24
29
26
aol

28

 

 

2s Daubert motions regarding Plaintiff’s experts;

8. Exclusion of any testimony from Plaintiff’s retained
expert Bonneau Dickson;

4, Exclusion of any testimony from Plaintiff’s retained
expert Mills as to fringe benefit loss calculation;

5k Exclusion of all testimony from former UP contractor
Pamela Mann;

6. Exclusion of any evidence regarding alleged pollution by
UPRR or the contents of materials Plaintiff was allegedly exposed
to during his work at the Dunsmuir facility, including but not
limited to any documents from the California Regional Quality
Control Board;

7. Exclusion of any evidence of how other waste water plants
are designed, constructed or operated;

8. Comment by counsel that Union Pacific “broke the law.”;

9. Reference by Plaintiff and his counsel to specific Union
Pacific representatives present in the courtroom;

10. The financial worth of Union Pacific or Plaintiff;

ll. Other employee claims or lawsuits involving Union Pacific
or Plaintiff’s Counsel, any testimony in any such suits, or the
verdict or settlement amount, without the Court first ruling on the
relevancy, materiality and admissibility of such matters;

12. Evidence of a prior act of alleged misconduct, prior
employee injury, claim, or lawsuit offered by Plaintiff, in an
attempt to show that Union Pacific was negligent with respect to
Plaintiff’s allegations here;

13. The Federal Railroad Administration (FRA) reportable

injuries and the effect of those reportable injuries on bonuses

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

paid to managers;

14. The purpose, congressional intent or legislative history
of the Federal Employers Liability Act (“FELA”);

15. Evidence or references to media reports about Union
Pacific;

16. Workers Compensation and Plaintiff’s ineligibility for
workers compensation;

17. That the jury can “send a message” by its verdict or be
put “in the Plaintiff’s shoes” for purposes of determining a
monetary award;

18. Reference to “national,” “in-house”, “company” or “out of
state” counsel;

19. The family circumstances of Plaintiff and any emotional

distress arising from those circumstances;

20. Reference to supposed inherent danger in the railroad
industry;
21. Reference by Plaintiff’s counsel during voir dire and

opening statement that the standard in FELA cases is “slight”
negligence or a “lighter burden of proof” or that plaintiff only
has to prove “1%” of his case or any variation on plaintiffs’
interpretation of the jury instructions; and

22. Reference to settlement discussions, negotiations, offers
or demands.

VII. RELIEF SOUGHT

Plaintiff seeks damages for his past and future lost earnings,
his past and future medical expenses, and for his pain and
suffering. Defendant contends that Plaintiff is not entitled to

recover for past medical expenses paid by UPRR pursuant to a

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

collective bargaining agreement.
VIII. POINTS OF LAW
Trial briefs may be E-filed with the court no later than
December 2, 2019. Any points of law not previously argued to the
Court should be briefed in the trial briefs.
IX. ABANDONED ISSUES
The parties are not aware of any abandoned issues in this
case.
X. WITNESSES

Plaintiff anticipates calling the following witnesses:

1. Tim C. Clemens

2. Joe Irvin

3. Glen O’Sullivan, M.D.
4. Jamie Mills

5. Bonneau Dickson

6. Alan Git Hung Chang
7. Lauren Mancuso

8. Pamela Mann

9. Jerry Rhea

Defendant anticipates calling the following witnesses:

1. George Page

2. Peter Wrobel

3. Jason Lifshutz, M.D.
4. Tim C. Clemens

5. Joe Irvin

6. Alan Git Hung Chang
7. Lauren Mancuso

8. Jerry Rhea

 
‘10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Bo
26
27

28

 

 

Each party may call a witness designated by the other.
A. No other witnesses will be permitted to testify unless:
(1) The party offering the witness demonstrates that the
witness is for the purpose of rebutting evidence which could not be
reasonably anticipated at the Pretrial Conference, or
(2) The witness was discovered after the Pretrial
Conference and the proffering party makes the showing required in
"B" below.

B. Upon the post-Pretrial discovery of witnesses, the
attorney shall promptly inform the court and opposing parties of
the existence of the unlisted witnesses so that the court may
consider at trial whether the witnesses shall be permitted to
testify. The evidence will not be permitted unless:

(1) The witnesses could not reasonably have been
discovered prior to Pretrial;

(2) The court and opposing counsel were promptly
notified upon discovery of the witnesses;

(3) If time permitted, counsel proffered the witnesses
for deposition;

(4) If time did not permit, a reasonable summary of the
witnesses! testimony was provided opposing counsel.

XI. EXHIBITS, SCHEDULES AND SUMMARIES

 

Pursuant to the Court’s Civil Pretrial and Trial Standing
Order, the parties attach Exhibits A and B, which lists the
documents that Plaintiff and UPRR intend to offer as exhibits at
trial, other than those intended to be used solely for impeachment
and rebuttal.

Bach party may use an exhibit designated by the other.

 
10
11
12
is
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

A. No other exhibits will be permitted to be introduced
unless:

(1) The party proffering the exhibit demonstrates that
the exhibit is for the purpose of rebutting evidence which could
not be reasonably anticipated at the Pretrial Conference, or

(2) The exhibit was discovered after the Pretrial
Conference and the proffering party makes the showing required in
paragraph "B," below.

B. Upon the post-Pretrial discovery of exhibits, the
attorneys shall promptly inform the court and opposing counsel of
the existence of such exhibits so that the court may consider at
trial their admissibility. The exhibits will not be received
unless the proffering party demonstrates:

(1) The exhibits could not reasonably have been
discovered prior to Pretrial;

(2) The court and counsel were promptly informed of
their existence;

(3) Counsel forwarded a copy of the exhibit(s) (if
physically possible) to opposing counsel. If the exhibit(s) may
not be copied, the proffering counsel must show that he has made
the exhibit(s) reasonably available for inspection by opposing
counsel.

As to each exhibit, each party is ordered to exchange copies
of the exhibit not later than fourteen (14) days before trial.
Each party is then granted five (5) days to file and serve
objections to any of the exhibits. In making the objection, the

party is to set forth the grounds for the objection. The parties

shall pre-mark their respective exhibits in accord with the Court’s

 
10

11

12

4g

14

15S

16

17

18

19

20

21

22

23
24
Oo
26
27

28

 

 

Pretrial Order. Exhibit stickers may be obtained through the
Clerk’s Office. An original and one (1) copy of the exhibits shall
be presented to Harry Vine, Deputy Courtroom Clerk, at 8:30 a.m. on
the date set for trial or at such earlier time as may be agreed
upon. Mr. Vine can be contacted at (916) 930-4091 or via e-mail

at: hvine@caed.uscourts.gov. As to each exhibit which is not

 

objected to, it shall be marked and may be received into evidence
on motion and will require no further foundation. Each exhibit
which is objected to will be marked for identification only.

‘ XII. DISCOVERY DOCUMENTS

 

Pursuant to the Court’s Civil Pretrial and Trial Standing
Order, the parties attach Exhibits C, D, and E, which list the
parties designations of the testimony of Alan Chang and Pamela
Mann, including objections and responses, and Plaintiff’s
designations of UPRR’s Requests for Admissions.

XIII. FURTHER DISCOVERY OR MOTIONS

 

Pursuant to the court's Status Conference Order, all discovery
and law and motion was to have been conducted so as to be completed
as of the date of the Pretrial Conference. That order is
confirmed. The parties are free to do anything they desire
pursuant to informal agreement. However, any such agreement will
not be enforceable in this court.

XIV. STIPULATIONS

See Section IV above.

XV. AMENDMENTS /DISMISSALS

 

None anticipated at this time.

XVI. FURTHER TRIAL PREPARATION

 

A. Counsel are directed to Local Rule 285 regarding the

10

 
LO
Lik
12
1
14
15
16
17
18
19
20
21
22
Zs
24
25
26
ay

28

 

 

contents of trial briefs. Such briefs may be E-filed on or before
December 2, 2019.

B. Counsel are further directed to confer and to attempt to
agree upon a joint set of jury instructions. The joint set of
instructions shall be lodged via ECF with the court clerk on or
before December 2, 2019, and shall be identified as the "Jury
Instructions Without Objection." As to instructions as to which
there is dispute the parties shall submit the instruction(s) via
ECF as its package of proposed jury instructions also on or before
December 6, 2019. This package of proposed instructions should not
include the “Jury Instructions Without Objection” and should be
clearly identified as “Disputed Jury Instructions” on the proposed
instructions.

The parties shall e-mail a set of all proposed jury
instructions in word format to the Court’s Judicial Assistant, Jane

Klingelhoets, at: jklingelhoets@caed.uscourts.gov.

 

Cc. It is the duty of counsel to ensure that a hard copy of
any deposition which is to be used at trial has been lodged with
the Clerk of the Court pursuant to Local Rule 133(4). The
depositions shall be lodged with the court clerk no later than
December 2, 2019. Counsel are cautioned that a failure to
discharge this duty may result in the court precluding use of the
deposition or imposition of such other sanctions as the court deems
appropriate.

D. The parties are ordered to E-file with the court and
exchange between themselves no later than December 2, 2019, a
statement designating portions of depositions intended to be

offered or read into evidence (except for portions to be used only

11

 
10

11

12

13

14

AS

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

for impeachment or rebuttal).

E. The parties are ordered to E-file with the court and
exchange between themselves no later than December 2, 2019, the
portions of Answers to Interrogatories and/or Requests for
Admission which the respective parties intend to offer or read into

evidence at the trial (except portions to be used only for

impeachment or rebuttal).

EF. Each party may submit proposed voir dire questions the
party would like the court to put to prospective jurors during jury
selection. Proposed voir dire should be submitted via ECF no later
than December 2, 2019.

G. Each party may submit a-proposed verdict form that the
party would like the Court to use in this case. Proposed verdict
forms should be submitted via ECF no later than December 2, 2019.

H. In limine motions shall be E-filed separately on or
before November 29, 2019. Opposition briefs shall be E-filed on or
before December 4, 2019. No reply briefs may be filed.

XVII. SETTLEMENT NEGOTIATIONS

 

The parties have engaged in continuing informal settlement
negotiations. On July 25, 2019, the parties underwent a formal
settlement conference with Hon. Edmund F. Brennan.

The parties believe that a further court settlement conference
would be helpful prior to the commencement of the December 9, 2019
trial. A further settlement conference before Magistrate Judge
Brennan has tentatively been set for November 21, 2019 at 10:00
a.m. The parties are to contact Magistrate Judge pecrnan’.s

chambers directly for confirmation and further directions regarding

this settlement conference.

12

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

AVIII. AGREED STATEMENTS

 

See paragraph III, supra.

AIX. SEPARATE TRIAL OF ISSUES

 

The parties do not request bifurcation.

XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS

 

None.
XXI. ATTORNEYS' FEES
The matter of the award of attorneys' fees to prevailing
parties pursuant to statute will be handled by motion in accordance
with Local Rule 293.
XXII. MISCELLANEOUS
None.

XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE

 

The parties estimate five (5) to six (6) court days for trial.
Trial will commence on or about December 9, 2019, at 9:00 a.m.
Counsel are to call Harry Vine, Courtroom Deputy, at
(916) 930-4091, one week prior to trial to ascertain the status of
the trial date.

IT IS SO ORDERED.

DATED: November 13, 2019 H VMerd

Ga A. MENDEZ [ c
ited States District Judge

13

 
EXHIBIT A
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.
ATTORNEYS AT LAW

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
No N No N i) NO No NO No —_ _ — —_ — — — — — —
oO ~ N WA & to NO — oS \O Co ~ Nn —~" - eo No — oS

Anthony S. Petru, Esq., State Bar No. 91399
Carole M. Bosch, Esq., State Bar No. 239790
HILDEBRAND, McLEOD & NELSON, LLP
Westlake Building

350 Frank H. Ogawa Plaza, 4" Floor
Oakland, CA 94612

TEL: (510) 451-6732

FAX: (510) 465-7023

Attorneys for Plaintiff
TIM C. CLEMENS

TIM C. CLEMENS,

vs.

UNION PACIFIC RAILROAD
COMPANY, a corporation;

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO

Plaintiff, Plaintiff's Exhibit List

Defendant.

 

 

 

Plaintiff hereby submits the following List of Exhibits intended for trial.

 

 
 

 

 

 

 

 

 

 

 

 

 

x E BY DESCR IPTION —
NO. oe oe ee eae
1. Plaintiff Report of Personal Injury -— UPRR
Form 52032 — Dated 3/30/15; TCC 00496-
00496.
2. Plaintiff Recorded Statement - Dated 4/1/15;
UP 01032-01078.
a Plaintiff Recorded Statement — Dated 3/22/17;
UP 01079-01157
4. Plaintiff Written Statement — Dated 3/30/15;
TCC 00494
5, Pictures of the Dunsmuir Yard Water Treatment
Facility; UP 01266 — 01322
6. Southern Pacific Remedial Design Report - |
Shallow Ground Water Containment and
Treatment at Dunsmuir Yard; TCC 00572-
001239
EXHIBIT LIST
Page |

CASE NO.: 2:18-CV-00084 JAM-AC

CASE NO. 2:18-CV-00084 JAM-AC

Trial: December 9, 2019
Time: 9:00 A.M. PST

 

 

 

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

sa DO WO & WY NN

($10) 451-6732
NO NO No No NO NO NO NO — —_ — — — — — — — a
YA UW &® WBN | OC © wm NI DA NW BF WN KF CO CES ow

i)
oo

 

Schematic Design Drawings of Dunsmuir Yard
Water Treatment Facility — Dated 8/27/93; TCC
02371-02390

 

Operation & Maintenance Manual — North
Dunsmuir Rail Yard — Dated 3/2011; UP
02730-03933

 

Operation & Maintenance Manual — Appx A —
As Built Drawings Dated 8/2010; UP 02798-
02828.

 

10.

Operation & Maintenance Manual — Appx D —
Example Weekly Inspection Sheet; UP 03932-
03933

 

11.

Operation & Maintenance Manual — North
Dunsmuir Rail Yard — Dated 2/2/17 ; UP 01324
— 02481

 

12.

Northwest Carbon - Operation and Maintenance
Manual — Dunsmuir Water Treatment Facility;
UP 02543-02561

 

13.

UPRR_ Diesel Supply System Drawings,
Dunsmuir — Dated 5/15/1998; UP 02652-02566.

 

14.

UPRR Water Service Foreman Job Description;
UP 0120-01265.

 

15.

CH2M Hill Letter to Kaylie Humbert re:
Notification of Discharge under Order R5-2013-
0073-01 — Date 1/9/17; TCC 00570-00571

 

16.

Water Quality Control Board Order No. R5-
2005-0016 — Waste Discharge Requirements for
UPRR Dunsmuir Railyard; TCC 00536-00569

 

17.

Water Quality Control Board Order No. 91-735
~ Cleanup and abatement — Dated 4/22/92

 

18.

Water Quality Control Board Order No. R5-
2019-713 — Cleanup and Abatement ~ Dated
6/11/19

 

19.

Water Quality Control Board Administrative
Complaint against UPRR — Dated 11/15/11

 

20.

Data Gap Investigation Dunsmuir Railyard —
Dated 4/2012

 

21.

CH2M Remedy Implementation Work Plan,
Dunsmuir California Fueling Facility — Dated
2/2016

 

ae!

Water Quality Board Letter to Lauren Mancuso
— Dated 5/4/17

 

eae

CH2M System Status Updated — Dated 5/31/17

 

24.

Water Quality Board Letter to Lauren Mancuso
— Dated /14/17

 

25.

 

 

 

CH2M Conceptual Site Model Summary —
Dunsmuir Yard — Dated 9/25/17

 

EXHIBIT LIST
Page 2

CASE NO.: 2:18-CV-00084 JAM-AC

 

 

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
N No NO NO NO NO N — —_ —_ —_ —_ — —_ —_ _ —_
ON WG aN ww i) — So \O ioe) ~] Oo WG oes 1vS) No _ So \O Co ~] ON WG = oS) N

Ny N
ao nN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26. California Regional Water Quality Control
Board, Dunsmuir Yard Site Inspection — Dated
11/7/17

27. Water Quality Board Letter to Lauren Mancuso
— Dated 12/11/17

28. Water Quality Board Letter to Lauren Mancuso
~— Dated 7/30/18

29, JACOBS Letter to Water Quality Control Board
— Dated 8/7/18

30. Water Quality Board Letter to Lauren Mancuso
— Dated 11/29/18

31. UPRR and CH2M Groundwater monitoring
contract — Dated 6/16/09; UP 04157-04167

32. Google Earth images of Dunsmuir Yard

33. Dunsmuir Ground Water Treatment System
Journal — Start 1/2/96; UP 02673-02729.

34, CH2M Hill Alan Chang Journal — Dunsmuir
Yard — Start 1/6/11; Ex. No. 2 to Chang
Deposition

35. Pre-incident Medical Records

36. Medical Records — Advanced Chiropractic;
TCC 00094 — 00102

Sie. Medical Records -— Ashland Orthopedic
Associates; TCC 00108 - 00209

38. Medical Records ~— Integrated Physical Therapy;
TCC 00210-00280

39. Medical Records ~ Klamath Orthopedic Clinic,
00284 ~— 00361

40. Medical Records ~ Sky Lakes Medical Center
00367 — 00431

41. Medical Billing

42. Medical Imaging

43. UPRR Medical Progress Reports; UP 00432-
00447

44. UPRR Medical Progress Reports w/ Attached
Medical Records; UP 00656-00839, 00846-
00897

45. UPRR Employee Medical History ~ Medical
Comment History; UP 00399-00406

46. UPRR Employee Health & Medical Services
Status Updates

47. UPRR Employee Fitness Tests

EXHIBIT LIST

Page 3

CASE NO.: 2:18-CV-00084 JAM-AC

 

 

 

 
a
Ww NYO —F|& OF Oo CO NN BAB

—
&

(510) 451-6732

—
we

ATTORNEYS AT LAW

WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

OAKLAND CALIFORNIA 94612-2006

HILDEBRAND, MCLEOD & NELSON, INC.
Nw N NY N NY NY NY NY |= Be ee
YD WA BW NH —- D6 we BB

No
oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48. UPRR Emails Re: Plaintiff; UP 03934-04131

49. Plaintiff Work Assignment History

50. Plaintiff Detailed Wage History; UP 00004-

00028

51. Plaintiff Wage History Summary; TCC 00498

52. Benefit costs calculation; UP 00003

53. Plaintiff's W-2s; TCC 00497

54. Demonstrative Evidence of Medical Pathology

and anatomy;

Sa: Anatomy Exemplars

56. Curriculum Vitae of Glen O’Sullivan, M.D.

57. File of Glen O’Sullivan, M.D.

58. Curriculum Vitae of Bonneau Dickson

wed Report of Bonneau Dickson

60. Curriculum Vitae of James A. Mills

61. Economic Report of James A. Mills

62-100 Reserved
DATED: October 25, 2019 HILDEBRAND, McLEOD & NELSON, LLP
By /s/ Carole M. Bosch
ANTHONY S. PETRU, ESQ.
CAROLE M. BOSCH, ESQ.
Attorneys for Plaintiff
TIM CLEMENS
EXHIBIT LIST
Page 4

 

 

 

 

CASE NO.: 2:18-CV-00084 JAM-AC

 
EXHIBIT B
kt WwW WN

oO oOo NS DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ROBERT JOHN GIBBONS, ESQ. (SBN: 314653)
UNION PACIFIC RAILROAD COMPANY

Law Department

13181 Crossroads Pkwy North, Suite 500

City of Industry, CA 91746

Telephone: (562) 566-4630

Facsimile: (402) 997-3230

E-Mail: rgibbon@up.com

THOMAS A HAYDEN (PRO HAC VICE)
UNION PACIFIC RAILROAD COMPANY
Law Department

101 North Wacker Drive

Chicago, IL 60606

E-Mail: tahayden@up.com

Attorneys for Defendant
UNION PACIFIC RAILROAD COMPANY

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO

TIM C. CLEMENS,
Plaintiff,
VS.

UNION PACIFIC RAILROAD COMPANY, a
corporation,

Defendant.

 

 

Case No.: 2:18: CV-00084 JAM AC
DEFENDANT UNION PACIFIC
RAILROAD COMPANY’S EXHIBIT LIST

Trial: December 9, 2019
Time: 9:00 A.M. PST

Defendant UNION PACIFIC RAILROAD COMPANY hereby submits the following List of

Exhibits intended for trial.

 

 

 

 

Plaintiff's 52032, UP 1-2

 

 

 

Human Factors Report, UP 381-398

 

 

 

1

 

 

 

DEFENDANT UNION PACIFIC RAILROAD COMPANY’S EXHIBIT LIST

 

 
Nn eo

oO CO NT DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

103.

UP Employee Medical File, UP 399-897

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ws Plaintiffs 3/30/15 Hand Written Statement, UP 923
Le Plaintiff's 4/8/15 Hand Written Statement, UP 951
He HR Report, UP 1003-1029
We BB Carpenter Laborer Chart, UP 1242-1250
We UP Photos, UP 1266-1322
is Body in Motion Manual, UP 2482-2542
ne 2011 Operation and Maintenance Manual. UP 2730-
3933
AL 2015 Post-Incident Video
we George Page Site Inspection Video
He. George Page Expert Report
unt Ex. A to George Page Report
i Ex. B to George Page Report
Ins. Ex. C to George Page Report
LN Ex. D to George Page Report
a Ex. E to George Page Report
sa Dr. Lifshutz Report
ie Dr. Lifshutz CV
ae Medical Records from Ashland Orthopedics
laa Medical Records from Sky Lakes Klamath Medical
Center
Ten: Medical Records from Advanced Chiropractic
ae. Medical Records from Klamath Orthopedic Clinic
“P Medical Records from Integrated Physical Therapy
126.

 

Medical Records from Klamath Medical Clinic

 

 

 

2

 

 

 

DEFENDANT UNION PACIFIC RAILROAD COMPANY’S EXHIBIT LIST

 

 
oO fF ss DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

127- 200

 

 

 

 

Reserved

 

DATED: November 13, 2019 UNION PACIFIC RAILROAD COMPANY

By: /s/ Robert J. Gibbons
ROBERT J. GIBBONS
Attorneys for Defendant
UNION PACIFIC RAILROAD COMPANY

3

 

 

 

DEFENDANT UNION PACIFIC RAILROAD COMPANY’S EXHIBIT LIST

 

 
EXHIBIT C
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

ao NNO UN FBR WY WN

(510) 451-6732
NO NO tO NO No No No N No —_ — — me — _ — — — —"
oo ~ ON — — ww N — oS oO oo ~ ON wr & Ww N = Qo oO

 

Anthony S. Petru, Esq., State Bar No. 91399
Carole M. Bosch, Esq., State Bar No. 239790
HILDEBRAND, McLEOD & NELSON, LLP
Westlake Building

350 Frank H. Ogawa Plaza, 4" Floor
Oakland, CA 94612

TEL: (510) 451-6732

FAX: (510) 465-7023

Attorneys for Plaintiff
TIM C. CLEMENS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO

TIM C. CLEMENS,
Plaintiff,

VS.

UNION PACIFIC RAILROAD
COMPANY, a corporation;

Defendant.

 

CASE NO. 2:18-CV-00084 JAM-AC

NOTICE OF USE OF DEPOSITION
OF ALAN CHANG

Trial: December 9, 2019
Time: 9:00 A.M. PST

 

Plaintiff TIM C. CLEMENS hereby designates the following deposition testimony of

Alan Chang dated February 8, 2019, including Defendant UPRR’s objections and counter-

designations, and Plaintiffs responses.

 

 

 

 

 

 

 

ection.

 

 

 

 

 

5:17-6:6 No objection.
9:17-10:19 No objection.
11:1-12:8 Rule 106. Should include | Portion designated by
12:9-23. Plaintiff is complete.

Plaintiff's question
concerned whether Mr.

 

 

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 1
CASE NO.: 2:18-CV-00084 JAM-AC

 
ATTORNEYS AT LAW

WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(S10) 451-6732
NO N N N N N No — — — — — — — — — —
ON wr & tad N — So \O o ~ On wa & Ww N — oO \O o ~ nN N & tad N

No bd
ao ns

 

 

Chang was involved in
designing the water
treatment system. His
knowledge of who
designed the system is
not relevant to that
question, and whether
he was familiar with
the design drawings is
addressed in other
designated passages of
the deposition.

 

13:16-15:3

No objection.

 

16:6-20:3

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

Testimony explains
what he and his
employer were
contracted to do at the
Dunsmuir facility, and
is therefore relevant
foundation evidence.
Testimony is also
relevant as to the
purpose and function of
the facility. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

20:9-17

No objection.

 

21:4-18

 

 

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

 

Testimony is relevant
as to the purpose and
function of the facility.
Testimony is also
relevant to the issue of
the use of the facility
and drying beds after
Plaintiff's injury and to
refute expected
testimony by
Defendant’s experts.

No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. The Court has
not ruled on and
Plaintiff has not seen

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 2

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
iw) iw) NO NO No NO NO NO NO = — — = — — — — — =
oo ~ ON ws a w No — oO \o oo ~ ON wn a us NO t= Oo

 

 

Defendant’s MIL.

 

21:22-:27:1

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

Testimony is relevant
to Plaintiff's work at
the facility and to the
circumstances of
Plaintiff’s injury.
Testimony is also
relevant as to the
purpose and function of
the facility and to Mr.
Chang’s work at the
facility. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

27:8-31:2

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

Testimony is relevant
to Plaintiff?s work at
the facility and to the
circumstances of
Plaintiffs injury.
Testimony is also
relevant as to the
purpose and function of
the facility and to Mr.
Chang’s work at the
facility. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

31:7-16

No objection.

 

32:4-15

No objection.

 

33:9-34:15

No objection.

 

34:18-25

No objection.

 

35:11-36:19

 

 

Relevance, form, 403 and
MIL regarding pollution
and contents of sediment.

 

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 3

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
tm meet
bh WY NO KF @&

(610) 451-8732

—
Gs

ATTORNEYS AT LAW

WESTLAKE BUILDING
380 FRANK H. OGAWA PLAZA, FOURTH FLOOR

OAKLAND CALIFORNIA 84612-2006

HILDEBRAND, MCLEOD & NELSON, INC.
bo bo NO i) dN i) NO i} —_ — — —
~ On wn & bo i) = So \o oo ~ On

bo
oo

 

 

Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

36:22-37:2

Relevance, form, 403 and
MIL regarding pollution
and contents of sediment.

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

37:7-24

Relevance, form, 403 and
MIL regarding pollution
and contents of sediment.

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

38:2-40:1

 

 

Relevance, form, 403 and
MIL regarding pollution
and contents of sediment.

 

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 4

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(610) 451-6732
we) bo ho NO bo NO NO NO NO —_— — — — — —_ —_ — — —
oo ~] lon wr - Ww NO — So oO oo ~ On wr Ww NO — So \o eo ~] On ws & Ww No

 

 

confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

40:4-13

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

Testimony is relevant
as to the purpose and
function of the facility.
Testimony is also
relevant to the issue of
the use of the facility
and drying beds after
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

40:23-42:8

Relevance, form, 403 and
MIL regarding pollution
and contents of sediment.

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of
Plaintiff's injury.
Testimony is also
relevant as to the
purpose and function of
the facility. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

42:11-16

 

 

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

 

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiffs
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 5

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW

WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
bo bo bo bo bo bO ie) dO wR — — — — — — — —
oo ~ an wn a Ww dB — oS \O o ~] n ws - Ww bd

 

 

confusion to the jury.

The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

42:21-25

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiffs
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

43:2-4

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

43:7

 

 

Relevance, 403 and MIL
regarding pollution and
contents of sediment.

 

Testimony is relevant
to the contents, weight,
and properties of the
backwashed sediment,
and is therefore
relevant to Plaintiff's
work at the facility and
to the circumstances of
Plaintiff's injury. No
risk of unfair prejudice
to Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 6

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
N NO NO N NO NO N No = — — — — —_ —_ — — =
~ a an ft a nN —_ oO oO oo ~ Hn ws aN a No — oS

No
Ce

 

 

seen Defendant’s MIL.

 

46:3-47:18

Relevance, 403 and MIL
regarding design,
construction and operation
of other facilities.

Testimony is relevant
to Plaintiff's work at
the facility and the
circumstances of
Plaintiff's injury.
Testimony is also
relevant to the question
reasonable alternative
methods. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

47:21

Relevance, 403 and MIL
regarding design,
construction and operation
of other facilities.

Testimony is relevant
to Plaintiff's work at
the facility and the
circumstances of
Plaintiff's injury.
Testimony is also
relevant to the question
reasonable alternative
methods. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

47:23-48:20

Relevance, 403 and MIL
regarding design,
construction and operation
of other facilities.

Testimony is relevant
to Plaintiff's work at
the facility and the
circumstances of
Plaintiffs injury.
Testimony is also
relevant to the question
reasonable alternative
methods. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

49:9-50:17

 

 

Relevance, 403 and MIL
regarding design,

 

Testimony is relevant
to Plaintiffs work at

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 7

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
dO No Nh No No No NO NO Nm — — = —_ _ _ _ —_ —_ —_
[o-) ~ ON wr & Ww N — oS Ne) oo ~ nN wr & ioe} Nh — oS \o 0° ~~ aN wa a io

 

 

construction and operation
of other facilities.

the facility and the
circumstances of
Plaintiff's injury.
Testimony is also
relevant to the question
reasonable alternative
methods. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

51:4-24

Relevance, form, 403 and
MIL regarding design,
construction and operation
of other facilities.

Testimony is relevant
to Plaintiff's work at
the facility and the
circumstances of
Plaintiff's injury.
Testimony is also
relevant to the question
reasonable alternative
methods. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

52:2-3

Relevance, form, 403 and
MIL regarding design,
construction and operation
of other facilities.

Testimony is relevant
to Plaintiff's work at
the facility and the
circumstances of
Plaintiff's injury.
Testimony is also
relevant to the question
reasonable alternative
methods. No risk of
unfair prejudice to
Defendant, delay, or
confusion to the jury.
The Court has not ruled
on and Plaintiff has not
seen Defendant’s MIL.

 

52:10-53:19

No objection.

 

54:3-57:4

No objection.

 

57:12-59:4

No objection.

 

 

59:16-22

 

No objection.

 

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 8

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

a

Qo NN ON

(510) 451-6732
oC ~ nN wr a eo N — oS Oo oo ~~ ON Nn & la N

 

 

60:2-12

No objection.

 

60:17-23

Relevance.

Testimony is relevant
to Defendant’s policies
and methods regarding
the facility and the
dying beds.

 

61:4-12

Relevance, speculation.

Testimony is relevant
to Defendant’s policies
and methods regarding
the facility and the
dying beds. Mr. Chang
does not speculate to
how the form in
question was used.

 

65:8-24

 

 

65:25-66:10

 

No objection.

 

 

 

 

 

 

 

 

CTIONS

 
   

 

 

 

 

62:3-63:25 . No objection.
64:3-65:2 No objection.

 

 

DATED: October 25, 2019

HILDEBRAND, McLEOD & NELSON, LLP

/s/ Carole M. Bosch

 

ANTHONY S. PETRU, ESQ.
CAROLE M. BOSCH, ESQ.
Attorneys for Plaintiff TIM CLEMENS

UNION PACIFIC RAILROAD COMPANY

/s/ Robert J. Gibbons

 

Robert J. Gibbons, Esq.
Thomas A.P. Hayden, Esq.

Attorneys for Defendant Union Pacific Railroad

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF ALAN CHANG

Page 9

CASE NO.: 2:18-CV-00084 JAM-AC

 

 

 
EXHIBIT D
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(810) 451-6732
Ww NO ho hw hw Ww hw bO hO —_— — _ — — — — — — —
oo ~l nN GN - we NO - oO Oo oo ~ nN NM - uo N — o Oo ~] nN wa -

 

Anthony S. Petru, Esq., State Bar No. 91399
Carole M. Bosch, Esq., State Bar No. 239790
HILDEBRAND, McLEOD & NELSON, LLP
Westlake Building

350 Frank H. ae Plaza, 4" Floor
Oakland, CA 94612

TEL: (510) 451-6732

FAX: (510) 465-7023

Attorneys for Plaintiff
TIM C. CLEMENS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO

TIM C. CLEMENS, CASE NO. 2:18-CV-00084 JAM-AC
Plaintiff, PLAINTIFF’S NOTICE OF USE OF
DEPOSITION OF PAMELA MANN
VS.
Trial: December 9, 2019
UNION PACIFIC RAILROAD Time: 9:00 A.M. PST
COMPANY, a corporation;

Defendant.

 

 

Plaintiff TIM C. CLEMENS hereby designates the following deposition testimony of Pamela
Mann dated April 29, 2019, including Defendant UPRR’s objections and Plaintiff's responses.

 

       

 

DEPOSITION TES’

 

IMONY OF PAMELA MANN ae 2

   

 

 

 

 
   

RESPONSES _

 

 

 

“Union Pacific objects to all
testimony from former
contractor Pamela Mann based
on relevance, Rule 403, and
inadequate foundation. UP’s
argument will be set forth in a
MIL regarding her testimony.

 

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition to
Defendant’s MIL.

 

7:11-22 : Relevance, 403 and MIL.

 

 

 

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond

 

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 1
CASE NO.: 2:18-CV-00084 JAM-AC

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
No No No N No N N No N — — Cm _ _ — _ —
oo ~] N wa - 2 N — So \O oo ~] N ws - os) N

 

 

fully in his opposition
to Defendant’s MIL.

 

10:13-11:18

Relevance, 403 and MIL.

Testimony is relevant
to foundation and to
Ms. Mann’s work
history with Defendant.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

12:14-13:25

Relevance, 403 and MIL.

Testimony is relevant
to foundation and the
fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

14:8-15:2

Relevance, 403 and MIL.

Testimony is relevant
to foundation and the
fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

15:10-17:12

 

 

Relevance, 403 and MIL.

 

Testimony is relevant
to foundation and the
fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 2

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H, OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
NO NO NO NO NO NO NO NO NO — — — — — — — — — —
oo “ nN wm b Ww N _ Oo \o oo ~ nN a a bo No —_ So \O oo ~ nN wa bo

 

 

the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

17:19-19:4

Relevance, 403 and MIL.

Testimony is relevant
to foundation and the
fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

20:7-9

Relevance, 403 and MIL.

Testimony is relevant
to foundation and the
fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

20:15-21:1

Relevance, 403, and MIL.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

21:7-13

 

 

Relevance, 403 and MIL. Rule
106, to extent this testimony is
permitted, it should include
21:2-6 for completeness.

 

Portion designated by
Plaintiff is complete.
The testimony at 21:2-6
is not related to the
passages designated by
Plaintiff. Testimony is
relevant to foundation
and to Plaintiff’s fit for
duty process. No risk of
unfair prejudice to
Defendant, delay, or

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 3

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

rT Oo em ON RHR AH BR YD) YY

($10) 451-6732
N NO NO NO NO NO NO NO N —_ me — — — — —_ — —_ —_
oo ~ nN ws & Ww N — oO \O oo ~ nN GN - Ww nN —

 

 

confusion to the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

21:16-18

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiffs injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

21:25-22:3

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

22:6-23:7

 

 

Relevance, foundation, 403 and
MIL.

 

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 4

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94642-2006

(510) 451-6732
No dN NR dN No No nN No — = — —_ = — = — —_ —
~] nN ~ -& Ww No —_ S \o oo ~] Nn wn _ wa No — oO

NO
oo

 

 

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

23:10-25:4

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

25:20-27:7

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

27:25-31:9

 

 

Relevance, foundation, form,
403 and MIL.

 

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 5

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2008

rT OOo HN DK NH BS

— aed
SO =

13

yo NY NY NY NY NY NY LY NY SFO Sl Eh
oo ST DH UO FF WY NYO |§ DGD Oo FBO 1 DH

 

 

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

31:23-33:9

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

33:14-20

Relevance, foundation, 403. and
MIL.

Testimony is relevant
to Plaintiffs injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

34:5-22

 

 

Relevance, form, foundation,
403 and MIL.

 

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 6

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

Co Oo eH NWO AW FP WY NY

(510) 451-6732
N No No N No N NO No — — — — — — — — —_
~~ an mr & ive) bo — = oO oo ~] On wr _ 2 we) es

No
Co

 

 

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

34:25-37:4

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

37:17-38:14

Relevance, foundation, 403 and
MIL. Rule 106, to extent this
testimony is permitted, it should
include 38:15-18 for
completeness.

Portion designated by
Plaintiff is complete.
Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition to
Defendant’s MIL.

 

38:19-39:13

 

 

Relevance, foundation, 403 and
MIL.

 

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 7

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

($10) 4541-86732
i) No bo No bo No N No No — — ba _ _ — —_ — _ _
oO ~] aN Ww - WwW NO — oS \O Co ~] nN Ww - wo NO — So

 

 

knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

39:16-41:25 Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
Testimony is also
relevant to foundation.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

42:7-16 Relevance, form, foundation,
403 and MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
Testimony is also
relevant to foundation.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

42:19-43:21 Relevance, foundation, 403 and
MIL.

 

 

 

Testimony is relevant
to Plaintiffs injury and
the fit for duty process
Plaintiff went through.
Testimony is also

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 8
CASE NO.: 2:18-CV-00084 JAM-AC

 

 
ATTORNEYS AT LAW

WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

OAKLAND CALIFORNIA 94612-2006

(510) 451-6732
Kho No NO NO ho NO NO nN No — — — — — — — — — _—
Co ~] an GT a Wo i) — oS © oo ~ ON wm > wo dN — So oO oo ~l an wm fe

 

 

relevant to foundation.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

43:25-45:16

Relevance, foundation, 403 and
MIL.

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
Testimony is also
relevant to foundation.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition
to Defendant’s MIL.

 

45:20-46:9

 

 

Relevance, form, foundation,
speculation, 403 and MIL.

 

Testimony is relevant
to Plaintiff's injury and
the fit for duty process
Plaintiff went through.
Testimony is also
relevant to foundation.
No risk of unfair
prejudice to Defendant,
delay, or confusion to
the jury. Testimony is
based on personal
knowledge.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition

 

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN

Page 9

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
—_ —
&- Ww WN

(510) 451-8732

—_
ws

ATTORNEYS AT LAW

WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

OAKLAND CALIFORNIA 94812-2006

HILDEBRAND, MCLEOD & NELSON, INC.
NY NN NY NY NY NY N —& & Se
YA vA F&F WB NH F&F OO OH AQ A

NO
oo

 

 

to Defendant’s MIL.

 

46:12-18 Relevance, 403 and MIL. Designated portion of
testimony include the
end of the deposition.

Plaintiff has not yet
seen Defendant’s MIL.
Plaintiff will respond
fully in his opposition to
Defendant’s MIL.

 

 

 

 

 

DATED: October 25, 2019 HILDEBRAND, McLEOD & NELSON, LLP

/s/ Carole M. Bosch

 

ANTHONY S. PETRU, ESQ.
CAROLE M. BOSCH, ESQ.
Attorneys for Plaintiff TIM CLEMENS

UNION PACIFIC RAILROAD COMPANY
/s/ Robert J. Gibbons

 

Robert J. Gibbons, Esq.
Thomas A.P. Hayden, Esq.
Attorneys for Defendant Union Pacific Railroad

PLAINTIFF’S NOTICE OF USE OF DEPOSITION OF PAMELA MANN
Page 10
CASE NO.: 2:18-CV-00084 JAM-AC

 
EXHIBIT E
ATTORNEYS AT LAW
WESTLAKE BUILDING
350 FRANK H. OGAWA PLAZA, FOURTH FLOOR

HILDEBRAND, MCLEOD & NELSON, INC.

remem
BP Hw N -§ OD oO wo nr DH WH FBP WwW WN

(510) 451-6732

OAKLAND CALIFORNIA 94612-2006
N N N dN nN N NO dN _— —_ - —_ —_
~ an wn > Ww N — Oo \O oo ~ ON wr

N
Co

 

Anthony S. Petru, Esq., State Bar No. 91399
Carole M. Bosch, Esq., State Bar No. 239790
HILDEBRAND, McLEOD & NELSON, LLP

Westlake Building

350 Frank H. Ogawa Plaza, 4" Floor

Oakland, CA 94612
TEL: (510) 451-6732
FAX: (510) 465-7023

Attorneys for Plaintiff
TIM C. CLEMENS

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO

TIM C. CLEMENS,
Plaintiff,
vs.

UNION PACIFIC RAILROAD
COMPANY, a corporation;

Defendant.

 

Trial:
Time:

CASE NO. 2:18-CV-00084 JAM-AC

PLAINTIFF’S NOTICE OF USE OF
UNION PACIFIC’S RESPONSES
TO REQUESTS FOR ADMISSION,
SET ONE

December 9, 2019
9:00 A.M. PST

 

Plaintiff TIM C. CLEMENS hereby designates the following Union Pacific Responses to

Plaintiff's Requests for Admission, Set One dated June 22, 2018.

 

   

    
 

 

 

 

 

 

 

 

 

 

“REQUESTFOR | DEFENDANT'S “PLAINTIFF’S RESPONSES _

| ADMISSION OBJECTIONS See

Request No. | and No objection

response thereto

Request No. 2 and No objection

response thereto

Request No. 3 and No objection

response thereto

Request No. 4 and No objection

response thereto
HI!

PLAINTIFF’S NOTICE OF USE OF RESPONSES TO REQUEST FOR ADMISSION

Page 1

CASE NO.: 2:18-CV-00084 JAM-AC

 

 
eee
RR WwW NO FF &

($10) 451-6732

—_
wa

ATTORNEYS AT LAW
WESTLAKE BUILDING
360 FRANK H. OGAWA PLAZA, FOURTH FLOOR
OAKLAND CALIFORNIA 94612-2006

HILDEBRAND, MCLEOD & NELSON, INC.
NN NN NN NY NY Fe Ee ee
SI BD WwW FB Ww HY K| Do we IA DBD

NO
so)

 

DATED: October 25, 2019 HILDEBRAND, McLEOD & NELSON, LLP
/s/ Carole M. Bosch
By

 

ANTHONY S. PETRU, ESQ.
CAROLE M. BOSCH, ESQ.
Attorneys for Plaintiff TIM CLEMENS

PLAINTIFF’S NOTICE OF USE OF RESPONSES TO REQUEST FOR ADMISSION
Page 2
CASE NO.: 2:18-CV-00084 JAM-AC

 
